Citation Nr: 1619166	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to January 26, 2010, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In the December 2008 decision, the RO granted service connection for PTSD, and assigned a 30 percent rating, effective December 20, 2006.  The Veteran appealed this rating, and in a March 2010 Statement of the Case (SOC), it assigned a 50 percent rating, effective December 20, 2006.  

In a November 2010 Supplemental SOC (SSOC), the RO increased the Veteran's PTSD rating to 100 percent, effective January 26, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD prior to January 26, 2010, and he has not been granted the maximum benefit allowed during that timeframe; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board is aware that the Veteran's representative submitted a notice of disagreement to the November 2010 SSOC that same month.  It specifically indicated disagreement with the rating assigned and the effective date for the increase.  In the September 2011 substantive appeal, the Veteran requested that his 100 percent rating be as of the date of his claim (December 20, 2006).  As the increased rating claim addresses the entire timeframe on appeal, the Board finds that the issue is best characterized as stated on the cover page of this decision.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD resulted in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an increased initial evaluation for PTSD of 100 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the full grant of the benefits sought on appeal, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  

Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent
Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).




Factual Background and Analysis

The Veteran seeks a disability rating in excess of 50 percent, prior to January 26, 2010, for his service-connected PTSD.  

By way of background, the RO granted service connection for PTSD in a December 2008 decision, and assigned a 30 percent rating, effective December 20, 2006.  In the March 2010 SOC, the RO increased it to a 50 percent rating, effective December 20, 2006.  In the November 2010 SSOC, the RO increased this rating to 100 percent, effective January 26, 2010.  Again, the Veteran contends that he is entitled to a 100 percent rating as of December 20, 2006.  

The Veteran was hospitalized at the VAMC in March 2007 for alcohol withdrawal and suicidal ideations.  He came to the emergency room with depression, anxiety, and uncontrolled drinking, having dropped out of treatment about a year ago.  Noted was a history of suicidal ideation and attempts, and prior hospitalizations for psychiatric symptoms.  In April 2007, the Veteran reported that his PTSD symptoms had come back with high intensity since he stopped drinking.  He was scheduled for a 28 day residential treatment program for alcohol dependence, but left before completing the program.  

The Veteran was afforded a VA psychiatric examination in November 2008.  He drove to the examination on his own and arrived ten minutes early.  He reported six psychiatric hospitalizations between 1996 and 2007 for alcohol dependence, cocaine dependence, and PTSD.  He endorsed Vietnam-related nightmares once weekly, but also had intrusive thoughts that are triggered by different things such as going to VA Medical Center (VAMC).  These nightmares and intrusive thoughts run in cycles-as much as twice a month or he goes months on end without any PTSD symptoms.  He received treatment at the Dayton VAMC for depression and PTSD, which included individual and group therapy.  He denied current use of any psychiatric medication because of the way they make him feel.  He endorsed problems with anger and tends to stay home because of it.  His appetite varies, but his sleep pattern was not very good.  The Veteran endorsed a history of continuous suicidal thoughts, but he had no plan and did not have any current suicidal thoughts.  His energy level was not good and he had no interest in sex.  His concentration was decreased.  

The examiner noted the Veteran's long history of substance abuse, including abuse of alcohol, cocaine, marijuana, heroin, opium, pills, LSD, and downers.  He denied any substance abuse prior to going to Vietnam, and had been clean since 1996.  He was married twice and has three grown children.  He denied any hobbies and did not have any friends.  

During the mental status examination, the Veteran was alert and oriented in all spheres.  He was casually dressed and groomed, and was cooperative with the examiner.  His affect was constricted and his mood was depressed.  His thought processes were goal directed, and he did not have any hallucinations, delusions, obsessions, compulsions, or panic attacks.  The examiner noted that the Veteran's intellect appeared to be average, but was only able to recall on auditory memory.  He was able to discuss the meaning of proverbs and recite the serial sevens.  He did not know who the president-elect was.  His insight and judgment as to his mental disorder were fair.  

The examiner diagnosed PTSD, polysubstance abuse (in full remissions), and depressive disorder, not otherwise specified.  The examiner assigned a GAF of 42, including within the past year.  Following interview and examination of the Veteran, the examiner provided the following assessment:

The claimant had a psychiatric examination which was consistent of a clinical interview and mental status examination.  He is currently suffering from chronic posttraumatic stress disorder and a depressive disorder-not otherwise specified.  His posttraumatic stress disorder is manifested by frequent nightmares about Vietnam, intrusive thoughts about the war in Vietnam, efforts to avoid things that remind him of the war, feelings of [de]attachment from other people, difficulty falling and staying asleep, irritability, and outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  His depression is manifested by appetite that varies difficulty falling and staying asleep suicidal and homicidal thoughts and decreased energy interest in sex and concentration.  In my opinion, his depression is due to his posttraumatic stress disorder.  He is competent for VA purposes.  He is competent to manage any benefits that may be granted him.

In March 2009, the Veteran's roommate submitted a statement regarding the symptoms he has observed.  He indicated that the Veteran rarely leaves his room and does not sleep much.  His roommate has heard him having nightmares, and stated that the Veteran refuses to answer phone calls and avoids his family.  He avoids his three children and all his grandchildren because he is ashamed of who he has become.  He refuses to shower regularly and speaks of "ending it all."  

Prior to January 2010, the Veteran received treatment for his PTSD, major depressive disorder, and polysubstance dependence.  Again, the Veteran was hospitalized following a relapse of alcohol abuse and suicidal ideation in early-2007.  Against the advice of medical professionals, he left the program early and would not acknowledge the severity of his addiction.  VA treatment records show that he had several conflicts during his PTSD and/or substance abuse programs.  In February 2009, the Veteran crashed his car into the VAMC and was admitted for a syncopal episode.  

During a March 2009 VA treatment, the Veteran endorsed feelings of being afraid to leave the house because of his fear of having a seizure or panic attack.  When he experienced a panic attack, he could not sit still or stop shaking.  He reported nightmares all the time, but sometimes he did not have them for a few weeks or a month.  When he experienced them, he was afraid to go to sleep.  He avoids almost everything outside.  He denied any current substance abuse.  He most recently worked in 2001, but was fired due to his anger.  He currently lived with a friend and was paying rent.  He reported his dislike for having to discuss his symptoms.  

Mental status examination showed he was fully alert and oriented.  He was mostly irritable during the assessment and his hygiene was marginal.  Speech was clear and fluent, and he had no clear signs of intoxication.  He did not exhibit any psychotic features and his thoughts were coherent and relevant.  His mood was depressed and affect was irritable.  The Veteran referenced being agitated, and was disinterested in complying with the assessment.  Insight and judgment were fair, and there was no evidence of suicidal thinking or thoughts of hurting others.  He endorsed a history of intense thoughts of suicide and feeling hopeless or not caring, but he denied any current suicidal ideation.  

The VA psychologist diagnosed PTSD (provisional) and polysubstance dependence.  She assigned a GAF of 45, and provided the following assessment:  

Due to the inability to complete this assessment in its entirety and the veteran's reluctance and vague presentation complete assessment results cannot be made.  The veteran appears to have a long history of polysubstance dependence non-compliance with treatment irritability and agitation and has been historically diagnosed with PTSD. 

Prior to January 2010, the Veteran had varying psychiatric symptoms.  He endorsed visual hallucinations while using, and symptoms also included homicidal ideation, depressed mood, insomnia, irritability, flashbacks, nightmares, anger, violent ideas, social isolation, and chronic headaches.  These records noted that the Veteran had a history of at least three suicide attempts, but did not indicate the dates they occurred.  During that time, his GAF scores ranged from 33 to 51.  Finally, these treatment records show that the Veteran was unemployable throughout this timeframe and has, at times, been homeless.

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his PTSD symptomatology, more nearly approximates symptoms associated with a 100 percent disability rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, all VA examination reports, and lay statements by the Veteran regarding the impact of his PTSD on his occupational and social impairment prior to January 26, 2010. 

During this period, the Veteran has exhibited a variety of psychiatric symptoms that ranged from moderately severe to severe in nature.  The Veteran has been hospitalized numerous times for his psychiatric symptoms-including suicidal ideation and attempts.  He has been homeless and unemployed, and maintains limited or no contact with family members during the appeal period.  The Board acknowledges that there has apparently been a degree of fluctuation with respect to the severity of his psychiatric symptoms.  After a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximates a 100 percent disability evaluation due to total occupational and social impairment.   

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.


ORDER

Entitlement to an initial 100 percent rating for posttraumatic stress disorder (PTSD) is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


